Cunningham, J.
(dissenting) : In my judgment the court has gone quite wide of the mark in the fore-' going opinion. It must be kept in mind that we have before us nothing more than the pleadings, and agreed statement of facts, upon which to predicate our judgment. I agree to the fundamental propositions of law as announced above, but I claim that the facts as they appear do not show that the plaintiffs have such a special interest as to enable them to maintain this suit; in other words, they have suffered nothing more than the general public. An incidental injury is not sufficient. That they will be unable to reach either Hydraulic avenue or Thirteenth street by going south does not, as a matter of law, prove that they will suffer any special injury.
Were it shown that that portion of Orange avenue upon which their land abuts was sought to be taken, or that they were being deprived of a reasonably con*342venient means of ingress to, and egress from, their premises, then the condition would be different. It would then be shown, as a matter of fact, that they were suffering an injury other and greater than the general public; but such is not the case. The whole case is put in a satisfactory way in sections 877 and 878 of Elliott on Roads and Streets, as follow:
“The legislature, by virtue of its general power over the highways of the state, may, as we have said, undoubtedly order the vacation of such of them as it may deem expedient to vacate, but where the vacation of a highway will cause special injury to an adjoining owner he is entitled to compensation. It is substantially agreed by the courts that the abutter has a private interest in the road or street as such, and if he has this right it is property which cannot be taken from him without compensation. The right to a road or street which the landowner possesses as one of the public is different from that which vests in him as an adjoining proprietor, and it is also distinct and different from his rights as owner of the servient estate. The right which an abutter enjoys as one of the public and in common with other citizens is not property in such a sense as to entitle him to compensation on the discontinuance of the road or street; but with respect to the right which he has in the highway as a means of enjoying the free and convenient use of his abutting property it is radically different, for the right is a special one. If this special right is of value — and it is of value if it increases the worth of his abutting premises — then it is property, no matter whether it be of great or small value. Its value may furnish the standard for measuring the compensation, but it cannot change the nature of the right itself. For this reason, we think that the discontinuance or vacation of a street in such a manner as to prevent access to the property of an adjoining owner is a ‘taking’ of property within the constitutional inhibition and cannot be lawful without compensation to such owner. This proposition is not without the support of authority as well as reason, although it is true that there are many cases which assert or give countenance to a contrary doctrine. In New York it is held that the legislature may, without making provision for compensation *343to adjoining owners, authorize the vacation and closing of one public way to their property, provided' another way is left open, but we ai;e unable to perceive any sufficient reason for such a distinction.
“Owners of lands abutting upon neighboring streets, or upon other parts of the same street, are not, however, entitled to damages, notwithstanding the value of their lands may be lessened by its vacation or discontinuance. This rule was applied by the New York court of appeals in a case in which it appeared that the removal of a bridge connecting a pier with.the adjoining land made it necessary for the plaintiff, in order to reach his store, to go over another bridge at a much greater distance; and a similar ruling was made by the same court where a street was closed in front of another’s property, leaving the complaining party no outlet except a passageway twelve feet wide to another street”
These statements are abundantly sustained by the citation of numerous authorities. In Davis v. County Commissioners, 153 Mass. 218, 26 N. E. 848, 11 L. R. A. 750, it was held that an injury to real estate by cutting off direct approach thereto in one direction, by discontinuing a highway across a railroad- at a point not in front of the premises, even if it is a serious and permanent injury, is one which the owner suffers in common with the rest of the community, although in greater degree, and gives him no individual remedy, either to recover damages or to review the order of discontinuance.
In McGee’s Appeal, 114 Pa. St. 470, 8 Atl. 237, a portion of a street upon which McGee owned property had been vacated, and he applied for an injunction to restrain the city and the railroad for which the vacation was to be made. The court said:
“Public streets and highways belong to the commonwealth, and when the government sees fit to vacate them the consequential loss, if there be any, must be borne by those who suffer it.”
*344In the.case of Smith v. City of Boston, 7 Cush. 254, Chief Justice Shaw used the 'following language:
“Though a man, who lives near it [an obstruction in a highway], and has occasion to pass it daily, suffers a damage altogether greater than one who lives at a distance, he can have no private action, because in its nature it is common and public. . . .
“The damage complained of in this case, though it may be greater in degree, in consequence of the proximity of the petitioner’s estate, does not differ in kind from that of any other members of the community who would have had occasion more or less frequently to pass over the discontinued highway. The petitioner has free access to all his lots by public streets. The burden of his complaint, therefore, is, that in going to some of his houses, in some directions, he may be obliged to go somewhat further than he otherwise would. So must the inhabitants of the south end of the city, or the citizens of other towns, with their teams or carriages, who would have had a right to use the discontinued way.”
In the case of Dantzer et al. v. The Indianapolis Union Railway Company, 141 Ind. 604, 39 N. E. 223, 34 L. R. A. 769, 50 Am. St. Rep. 343, it was held that an obstruction of the easement of access need not always be upon the immediate front of the lot whose owner is affected; that if the obstruction, though remote, renders access to the lot impossible, or impairs it in a substantial manner at the point where it abuts upon the street, the property right of the owner is invaded, and he may recover; but his recovery is limited to injury different in kind, and not simply in degree, from that suffered by the community in general; and, further, that mere inconvenience or disadvantage, so long as an obstruction in a street or highway complained of does not, in some substantial degree, impair or deprive the lotowner of the usual and ordinary means of access to his property, does not give a right of action.
In Stanwood v. Malden, 157 Mass. 17, 31 N. E. 702, *34516 L. R. A. 591, it was contended that the discontinuance of part of a street does not entitle a landowner to any damages if his access to the system of public streets remains substantially unimpaired, although he finds travel less convenient and his shop has suffered by the diversion of travel.
The proposition that, although one public way to property, is closed, if there be another left the property-owner sustains no actionable damage, is announced in the following cases: Coster v. The Mayor of Albany, 43 N. Y. 399; Fearing et al. v. Irwin et al., 55 N. Y. 486; Gerhard v. Bridge Commissioners, 15 R. I. 334, 5 Atl. 199; Smith v. City of Boston, 7 Cush. 254; Kings County Fire Ins. Co. v. Stevens, 101 N. Y. 411, 5 N. E. 353; Castle & others v. County of Berkshire, 11 Gray, 26; City of East St. Louis v. O’Flynn, 119 Ill. 200, 10 N. E. 395, 59 Am. Rep. 795; City of Chicago v. Union Building Ass’n, 102 id. 379, 40 Am. Rep. 598; Hier v. N. Y. West Shore and Buffalo Ry. Co. et al., 109 N. Y. 659, 17 N. E. 867.
In Kimball v. Homan, 74 Mich. 699, it was held that the mere fact that by the discontinuance of a street the complainant, instead of being able to reach a certain point by an unbroken, separate line, had to make a short turn and select other roads running in the same direction is not sufficient to entitle him to compensation.
In the case of In re Melon Street, 182 Pa. St. 397, 38 Atl. 482, 38 L. R. A. 275, the doctrine was laid down that owners of property abutting on that portion of a street which is not vacated, but which is left in a cul-de-sac by vacating another part of the street, are entitled to damages if the market value of the property is lessened thereby.
The clear deduction from all these authorities, and many more could be cited, is that some special damage must be shown in order that a plaintiff may maintain a suit. Here we search the record in vain for any *346such showing. It is not found in the agreed statement of facts. It is not even claimed in the petition. For all that appears, plaintiffs’ means of access to their premises is for all practical purposes as good as ever. For all that appears, the way out along Fifteenth street or Hydraulic avenue is as good or "better than along Orange avenue. For all that appears, the value of their property is not lessened in any degree. For all that appears, their suit to compel the opening of any portion of Orange street may be one simply to annoy and damage Milford rather than to afford any substantial relief to themselves. Should a court of equity listen to an appeal to accomplish such a result? The burden rests upon them to make such a showing as will entitle them to maintain this suit. They have failed either to allege or prove it. They do not pretend that they are in any way specially damaged or seriously inconvenienced. They stand solely upon the naked claim that because Orange avenue was open to Thirteenth street when they purchased their land they have a right to keep it open. This is not enough. Practically the same question is presented in case of an obstruction of a portion of a street by the construction of a railroad. In K. N. & D. Ry. Co. v. Cuykendall, 42 Kan. 234, 236, 21 Pac. 1052, 16 Am. St. Rep. 479, this rule was deduced:
“In order to justify a recovery for damages by the abutting lotowner, there must be such a practical obstruction. of the street in front of the lots that the owner is denied ingress- to and egress from them.”
This rule is gathered from a review of several Kansas cases; among others, the case of Heller v. A. T. & S. F. Rld. Co., 28 Kan. 625, is cited. The doctrine of that case, I think, determines the question in accord with the view I now take.
It is interesting to note that the view taken by the court does not accord with that urged by either party, and evidently is disadvantageous to both plaintiffs and defendant.